Reinstated; Order filed January 15, 2013.




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00511-CV
                                   ____________

      IN THE ESTATE OF NED THEODORE GORDON, DECEASED


                  On Appeal from the County Court at Law #4
                           Fort Bend County, Texas
                    Trial Court Cause No. 09-CPR-022104


                                     ORDER

      On May 21, 2012, appellant, Marshall Gordon, filed a notice of appeal from
a portion of a judgment signed August 8, 2011, which was purportedly made final
and appealable by a final summary judgment signed April 20, 2012. The record has
not yet been filed.

      On June 19, 2012, appellant filed an opposed motion to abate this appeal
pending resolution of his motion to dismiss for want of jurisdiction a related appeal
docketed under our case number 14-11-00812-CV, and styled Patricia Vickery v.
Marshall Gordon & Clardy, Davis & Knowles. We granted the motion and abated
the appeal.
      The motion to dismiss in case number 14-11-00812-CV was taken with the
case and denied in this court’s opinion that issued July 31, 2012. Mandate has
issued and the appeal is case number 14-11-00812-CV is final. Accordingly, we
issue the following order.

      This appeal is ordered REINSTATED. Appellant is ordered to contact the
Fort Bend County Clerk and make arrangements for the clerk’s record to be filed
in this appeal on or before February 15, 2013.

      If appellant fails to have the record timely filed as required by this order, the
appeal will be dismissed. See Tex. R. App. P. 42.3(c).

                                   PER CURIAM




                                          2